DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Nellissen [PG. Pub. No.: US 2009/0185955 A1].
With regards to claim 1, Nellissen discloses a sensor arrangement (1, microfluidic device, Figs 1-4, ¶0077) comprising: a first micropump (7a, plunger, Fig. 1, ¶0077) having a normally closed (NC) safety valve (5, flexible membrane, Fig. 1, ¶0077), a second micropump (7b, plunger, Fig. 1, ¶0077) having a normally closed safety valve (Fig. 1), and a sensor having a sensor chamber (31, capacitive pressure sensor arranged in the micro-channel, Fig. 11, ¶0115) with a sensor element in the sensor chamber, wherein the sensor is configured to provide a sensor output signal based on a condition of the fluid in the sensor chamber (¶0115), wherein the sensor chamber  (31) of the sensor is fluidically coupled between the first and second micropump, and wherein the first and second micropump (7a & 7b) are configured to provide a defined operation mode of the sensor arrangement (1, microfluidic device) based on the respective activation condition of the first and second micropump (7a & 7b) for providing (1.) a defined negative fluid pressure in the sensor chamber (Fig. 11), (2.) a defined positive fluid pressure in the sensor chamber (Fig. 1) or (3.) a defined fluid flow through the sensor chamber (Fig. 8a).
With regards to claim 2, Nellissen discloses wherein the first micropump and second micropump are arranged in a fluidic serial connection and have the same fluid pumping direction (Figs. 11).
With regards to claim 3, Nellissen discloses wherein in a first operation mode, the first micropump is in an off-state and the second micropump is in an on-state for providing the defined negative fluid pressure in the sensor chamber (Fig. 1, ¶0077), wherein in a second operation mode, the first micropump is in an on-state and the second micropump is in an off-state for providing the defined positive fluid pressure in the sensor chamber (Fig. 2, 0079), and/or wherein in a third operation mode, the first micropump is in an on-state and the second micropump is in an on-state for providing the defined fluid flow through the sensor chamber (Fig. 8a, ¶0092).
With regards to claim 4, Nellissen discloses wherein the second operation mode comprises a first partial operation mode and a subsequent second partial operation mode (Fig. 8a, ¶0092), wherein, in the first partial operation mode, the first micropump is in an on state and the second micropump is in an off-state for providing the defined positive fluid pressure in the sensor chamber (Fig. 2, ¶0079), and wherein, in the subsequent second partial operation mode, the first micropump is in an off-state state and the second micropump is in the off-state for providing a defined fluid amount in the sensor chamber (Fig. 12a).
With regards to claim 5, Nellissen discloses a pressure sensor in the sensor chamber or fluidically coupled to the sensor chamber for measuring a fluid pressure in the sensor chamber (Fig. 11, ¶0077).
With regards to claim 6, Nellissen discloses a heating element in the sensor chamber or thermally coupled to the sensor chamber for heating the fluid in the sensor chamber and/or the sensor element of the sensor (Fig. 1, ¶0082-0083).
With regards to claim 7, Nellissen discloses a temperature sensor in the sensor chamber or thermally coupled to the sensor chamber for measuring the temperature in the sensor chamber (integrated heater and / or temperature sensor, ¶0082). 
With regards to claim 8, Nellissen discloses a processing device (50) configured to control the operation mode of the first and second micropump (10, 20), and for reading-out the sensor output signal (Sout) of the sensor (30) in the adjusted operation mode (the detection area, processing area and/or micro channel structure can have at least one integrated heater and/or temperature sensor. A connector at a side of the microfluidic device or cartridge provides electrical contact with a control system, ¶0082-0083).
With regards to claim 9, Nellissen discloses wherein the processing device is configured to control the operation mode of a heating element and to read-out a pressure sensor and/or a temperature sensor coupled to the sensor chamber of the sensor (The detection area, processing area and/or micro channel structure can have at least one integrated heater and/or temperature sensor. A connector at a side of the microfluidic device or cartridge provides electrical contact with a control system, ¶0082-0083).
With regards to claim 10, Nellissen discloses wherein the processing device is configured (1.) to control the operation modes of the first and second micropump for adjusting the fluid pressure in the sensor chamber and/or the fluid throughput through the sensor chamber, (2.) to control the heating element for adjusting different temperatures in the sensor chamber, and (3.) to read-out the sensor output signal at the different temperatures (4 PCR chambers with integrated heaters and temperature sensors and a lateral flow-through hybridization detection array with integrated heater and temperature sensor, Fig. 4, ¶0082-0083).
With regards to claim 11, Nellissen discloses wherein the processing device is configured to determine a sensor matrix including information (1.) on the read-out sensor output signal, (2.) on the operation mode of the first and second micropump, and (3.) on the different temperatures in the sensor chamber (For example, heaters, temperature sensors and/or detectors can be easily integrated onto the substrate adjacent to the fluid chamber by using thin film technology. However, processing and/or detecting elements can be applied by any suitable technology known in prior art, ¶0081-0083).
With regards to claim 12, Nellissen discloses wherein the processing device is further configured to determine the sensor matrix including information (4.) on the measured pressure in the sensor chamber (¶0092-0096). 
With regards to claim 13, Nellissen discloses wherein the processing de- vice is further configured to determine the sensor matrix including information (5.) on the defined fluid flow through the sensor chamber (a lateral flow through hybridization detection array, ¶0083).
With regards to claim 14, Nellissen discloses wherein the processing device is configured to provide an adjusted actuation having a rectangular or sinusoidal actuation signal to the first and second micropump (¶0092-0096). 
With regards to claim 15, Nellissen discloses wherein the processing device is further configured to determine the presence, an amount or a concentration of a target fluid in the fluid in the sensor chamber based on a resulting pressure oscillation profile of the fluid in the sensor chamber (¶0092-0096).
With regards to claim 16, Nellissen discloses wherein the sensor element is sensitive for a presence, an amount and/or a concentration of a target gas in the gas in the sensor chamber, wherein the target gas comprises a volatile organic compound (VOC), COx, Ox or NOx (synthesis of chemical or biological compounds, ¶0122).
With regards to claim 17, Nellissen discloses wherein the sensor element is a VOC sensor based on metal oxide (¶0122-0130).
With regards to claim 18, Nellissen discloses wherein the sensor element is an electrochemical sensor having a liquid or solid electrolyte material (¶0130). 
With regards to claim 19, Nellissen discloses wherein the sensor element is sensitive for a concentration of particulate matter in the fluid in the sensor chamber (¶0122-0126).
With regards to the Method claims 20-27, the method steps are thereby met by the apparatus as discloses by Nellissen as cited above in claims 1-10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852